Citation Nr: 0014186	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) in the South Carolina Army National Guard, 
including, in pertinent part, from June 13, 1979 to June 27, 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to service connection for a right knee disorder.  The 
appellant appealed the RO's decision to the Board.

In November 1997, the Board remanded the case to the RO to 
determine whether the appellant wished to schedule a hearing 
before a traveling member of the Board. In a letter received 
in December 1997, the appellant indicated that he did not 
wish to schedule such a hearing, and the case was returned to 
the Board.  

In March 1998, the Board found that the claim for service 
connection for a right knee disorder was not well grounded.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court).  

In May 1999, counsel for the appellant and VA filed a Joint 
Motion for Remand and to Stay Further Proceedings.  An Order 
of the Court dated in May 1999 granted the joint motion, 
vacated the March 1998 Board decision, and remanded the 
matter to the Board for readjudication.

In the joint motion, the parties stated that the Board 
provided inadequate reasons and bases in support of its 
decision to deny entitlement to service connection for a 
right knee disorder on the basis that the claim was not well 
grounded.  Specifically, it was noted that the Board failed 
to account for a statement made by James D. Spearman, M.D., 
and the possibility that it could well ground the appellant's 
claim.  The Board now proceeds with its review of the appeal.
FINDING OF FACT

There is no competent evidence of a nexus between the 
appellant's current right knee disability and his period(s) 
of ACDUTRA or any injury therein.


CONCLUSION OF LAW

The claim for service connection for a right knee disorder is 
not well grounded.  38 U.S.C.A.§§ 101(24), 1101, 1110, 1131, 
5107 (West 1991& Supp 1999); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

Service medical records disclose that on the first day of the 
pertinent ACDUTRA period, June 13, 1979, the appellant 
injured his right knee.  He was first seen for this on June 
26, 1979.  He reported that a 100 pound sack fell on his 
right knee.  It was noted that he may have a torn medial 
collateral ligament or torn cartilage in the right knee.  He 
was referred to the Moncrief Army Hospital.  

A clinical record dated in July 1979 shows that the appellant 
was diagnosed as having strain/sprain of the right knee.  X-
rays of the knee were negative at that time.  He was referred 
for physical therapy.  The provisional diagnosis on physical 
therapy evaluation was varus stress and rotation injury of 
the right knee.  A subsequent document dated in September 
1979 confirms that the final diagnosis was a varus stress and 
rotation injury of the right knee.  

In a medical history report dated in March 1981, the 
appellant did not indicate that he had any residuals from the 
right knee injury.  Examination of the lower extremities was 
normal.  On examination in February 1985, the appellant 
denied having a "trick" or locked knee.  Again, examination 
of the lower extremities was normal.

The appellant originally claimed entitlement to service 
connection for a right knee disorder in September 1993.  Lay 
statements offered in conjunction with the claim indicated 
that in November 1993 the appellant underwent knee surgery at 
the Charleston Surgery Center by James Spearman, M.D..  The 
appellant indicated that clinical records would attest to the 
fact that the surgery was "a direct result of my old 
military injury."  Therefore, the RO obtained these records. 

Private medical records show that the appellant was seen by 
Dr. Spearman in October 1993.  Dr. Spearman noted that the 
appellant "injured his right knee 17 years ago while in the 
Military.  He had a significant twisting injury at that time.  
Since then he has done well and been able to ambulate and 
even run up to marathon distance but currently without re-
injury seems to have problem with popping and giving way."  
Upon physical examination, Dr. Spearman indicated that the 
appellant was tense and he was unable to get a good 
examination of the knee.  He discussed options with the 
appellant, including arthroscopic surgery versus treatment 
with anti-inflammatories and exercise.  Conservative 
treatment was initially undertaken and surgery was 
subsequently scheduled. 

Private medical records from Charleston Surgery Center show 
that the appellant underwent arthroscopic surgery on the 
right knee in November 1993.  The surgical report noted that 
his problems, i.e., swelling and pain in the knee, were of 
recent onset.  The preoperative diagnosis was a torn lateral 
meniscus of the right knee.  The post-operative diagnoses 
were a chondral fracture of the lateral femoral condyle of 
the right knee and patella femoral disease.  The appellant 
had follow-up treatment with Dr. Spearman.

The appellant offered lay statements on appeal, including at 
a personal hearing at the RO in February 1996.  He stated 
that he had periodic problems with his right knee from the 
time of the injury on June 13, 1979, until the present.  See 
VA Form 9, dated May 4, 1995.  He testified that he injured 
his right knee during his two week annual training for the 
Army National Guard in June 1979.  He attempted to move a 100 
pound bag from the top of a stack and lost his balance, 
rotating the knee.  He was in considerable pain and rolled 
around on the ground for 20 to 30 minutes.  He eventually 
went on sick call because the swelling was not subsiding.  He 
was evaluated at Moncrief Hospital three to four week later.  
A doctor at Moncrief Hospital reportedly told him that he 
either stretched or tore a tendon.  He then underwent 
physical therapy.  After service, he saw a private 
orthopedist a couple of times who prescribed him medication.  
The appellant stated that he generally treated himself.  In 
the 1990s, he began to have more problems with the knee, and 
he recently underwent surgery for a torn meniscus.  He was 
currently prescribed medication by an orthopedist at 
Charleston Bone and Joint.

II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The term, active military, naval, or air service, includes a 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6(a) (1999).  See generally Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Active duty for training includes 
full-time duty performed by members of the National Guard of 
any State.  38 C.F.R. § 3.6(c) (1999). 

The Board has reviewed all the evidence of record.  The 
medical evidence indicates that the appellant currently 
suffers from a right knee disorder, diagnosed as a chondral 
fracture of the lateral femoral condyle of the right knee and 
patella femoral disease.  This disability was first diagnosed 
in 1993.  Therefore, the Board finds that there is sufficient 
medical evidence of a current disability.

The appellant's service medical records show that he injured 
his right knee in June 1979, resulting in a diagnosis of 
varus stress and rotation of the right knee.  Therefore, the 
Board finds that there is sufficient lay and medical evidence 
of incurrence of a disease/injury during ACDUTRA.  

The appellant has also reported having right knee 
symptomatology since ACDUTRA in June 1979.  Presuming this 
history to be credible, there is still no medical evidence of 
record of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disability etiologically to the 
appellant's post-service symptoms.  Here, there is no medical 
opinion relating the veteran's current right knee disability 
to an inservice disease or injury.  The appellant is not 
competent to ascribe his post-service difficulties to his 
ACDUTRA.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the appellant may have continuously experienced 
right knee symptomatology since the injury during ACDUTRA in 
June 1979, there is no medical evidence in the record at all 
tending to show that there was an underlying chronic 
disability which caused the symptoms during ACDUTRA and that 
that underlying disability also has caused all the 
intermittent symptoms the veteran asserts have recurred since 
that time.  Similarly, there is no medical evidence tending 
to show that the symptoms noted during ACDUTRA represented a 
chronic right knee disorder rather than an acute and 
transitory condition.  

The Board is cognizant of Dr. Spearman's notation that the 
appellant "injured his right knee 17 years ago while in the 
Military.  He had a significant twisting injury at that time.  
Since then he has done well and been able to ambulate and 
even run up to marathon distance but currently without re-
injury seems to have problem with popping and giving way."  
The appellant reported this history to Dr. Spearman, who 
wrote it in the treatment notes.  This recordation of the 
appellant's history does not constitute competent evidence of 
a nexus between the appellant's current right knee disorder 
and the inservice right knee injury.  First, although Dr. 
Spearman notes that the appellant "without injury seems to 
have problem with popping and giving way," he does not 
attribute or relate such "problem" any injury in service.  
Second, the appellant, as a layperson, is not competent to 
provide evidence of causation.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not satisfy 
[the] competent medical evidence' requirement.  Dolan v. 
Brown, 9 Vet. App. 358, 363 (1996) (citing LeShore v. Brown, 
8 Vet. App. 406, 409 (1995)).  Viewed in context, Dr. 
Spearman's statement cannot reasonably be read as a competent 
medical professional's articulation of an opinion that the 
appellant's current right knee disorder is related to the 
injury during ACDUTRA in 1979.  There is no indication that 
Dr. Spearman reviewed the appellant's service medical records 
or any other records, and his only available source of this 
information was the appellant.  Moreover, the information was 
recorded as a history.  It was transcribed prior to any 
examination of the appellant's knee.    

In view of the foregoing, the Board find that no medical 
evidence has been presented to establish that there is a 
nexus between the appellant's right knee disorder diagnosed 
in 1993 and his ACDUTRA.  There is no duty to assist further 
in the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  While the RO did not obtain the 
appellant's treatment records from the unnamed orthopedist or 
from the orthopedist at Charleston Bone and Joint who 
prescribed medication after service, additional development 
to obtain these records is unnecessary in view of the medical 
evidence currently of record.  There is no basis for 
speculating that such records dated after service would 
produce the necessary nexus evidence.  Brewer v. West, 11 
Vet. App. 228 (1998); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which .  require 
adjudication.").  It is significant that the appellant has 
not indicated that these records would contain any such 
evidence.  He has stated only that these doctors prescribed 
pain medication.  Finally, the "duty to assist" does not 
attach until a claim is shown to be well grounded.  Hence, VA 
may not provide further assistance in developing the claim.  
Morton v. West, 12 Vet. App. 477 (1999).



ORDER

Service connection for a right knee disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

